DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on April 18, 2022 has been fully considered. The amendment to instant claim 1, 3 is acknowledged. Specifically, claim 1 has been amended to include the limitations of 
A polyolefin composition comprising: (A) 88 to 93 wt% based on the weight of the polyolefin composition of a random copolymer of propylene with ethylene., wherein ethylene is the only comonomer having a comonomer content of 3.0 to 1-0 8.3 wt% based on the weight of the random copolymer of propylene, a xylene cold soluble content of below 10 wt%, and (B) 7 to 12 wt% based on the weight of the polyolefin composition of a polymer of 1-butene having a weight average molecular weight Mw of 150,000 to 250,000 g/mol, and a molecular weight distribution Mw/Mn of below 6.0. These limitations in their combinations were not previously presented and were taken from instant claims 2, 4 and instant specification (p. 11, lines 1-6; p. 6, lines 15-24 and p. 8, likes 19-21 of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 3, 5-8, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akai et al (US 2015/0225623) in view of Priatmoko et al (US 2016/0068624).

4.  Akai et al discloses a composition having low temperature heat sealing properties comprising:
A) 1-99 pbw, or preferably 55-92.5 pbw ([0097]) of a random copolymer of propylene with 0.5-20%mol of ethylene ([0034]-[0036]), having MFR (230ºC, 2.16 kg) of 0.1-10 g/10 min ([0037]), specifically propylene-ethylene random copolymer ([0038], as to instant claims 1, 3, 5) and
B) 1-99 pbw, preferably 7.5-45 pbw ([0097]) of a 1-butene-alpha olefin copolymer, having MWD of 1-3.5 (Abstract, [0047], as to instant claims 1, 10), Mw of 200,000-600,000 ([0060], as to instant claim 1) and MFR of 0.1-20 g/10 min ([0061], as to instant claim 8).

5.  As to instant claims 13-14, the composition is used for making heat seal layer films in multilayer films ([0219], [0199], [0104], [0105]).

6. Though Akai et al does not explicitly, such as by a specific example, show the composition having 1-butene copolymer having Mw of 150,000-250,000 as the component B) and random propylene-ethylene copolymer as the component A), in light of the teachings of Akai et al  that butene copolymer may have Mw of 200,000 ([0060]), and the component A) is preferably propylene random copolymer ([0015]), specifically propylene-ethylene random copolymer ([0038]), it would have been obvious to a one of ordinary skill in the art to choose and use 1-butene copolymer having Mw of 200,000 as the component B) and further choose and use the random propylene-ethylene copolymer as the component A) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
All ranges in the composition of Akai et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It is further noted that under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

7. Akai et al does not recite the random copolymer of propylene with ethylene (component A)) having two melting temperatures that differ by at least 4ºC and xylene cold soluble amount of below 10%wt.

8. However, Priatmoko et al discloses a propylene-ethylene random copolymer having ethylene content of 1-10%wt, MFR of 5-15 g/10 min ([0012]), xylene cold soluble content of 1-9%wt (as to instant claim 1) and further two melting temperatures which differ from each other by at least 4ºC (Abstract, [0017], [0024], as to instant claims 6,7), wherein the copolymer is used for making heat sealing films ([0009], [0078]) and wherein the bimodal melting temperature is taught to be particularly important for heat sealing properties, such as allowing lower heat sealing temperature while simultaneously high tensile modulus and tensile strength ([0080]).

9. Since both Akai et al and Priatmoko et al  are related to compositions comprising propylene-ethylene random copolymers, used for making heat sealable films having low seal initiation temperatures, and thereby belong to the same field of endeavor, wherein Priatmoko et al explicitly teaches that the use of propylene-ethylene random copolymer having bimodal melting temperatures allows to lower heat sealing temperature while maintaining tensile strength and tensile modulus high, therefore, based on the combined teachings of Priatmoko et al and Akai et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the propylene-ethylene random copolymer having bimodal melting temperature and low xylene soluble content of Priatmoko et al as the propylene-ethylene random copolymer component A) in the composition of Akai et al, so to further lower heat sealing temperature of the composition of Akai et al while maintaining tensile strength and tensile modulus high, as taught by Priatmoko et al, and since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

10. All ranges in the composition of Akai et al in view of Priatmoko et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Response to Arguments
11.  Applicant's arguments filed on April 18, 2022 have been fully considered but are moot in light of discussion set forth above.
12. In addition, with respect to Applicant’s arguments regarding the rejection of claims 1, 3, 5-8, 10, 13-14 under 35 U.S.C. 103 as being unpatentable over Akai et al (US 2015/0225623) in view of Priatmoko et al (US 2016/0068624), it is noted that:
1) Though Akai et al does not explicitly, such as by a specific example, show the composition having random propylene-ethylene copolymer as the component A), in light of the teachings of Akai et al  that component A) is preferably propylene random copolymer ([0015]), specifically propylene-ethylene random copolymer ([0038]), it would have been obvious to a one of ordinary skill in the art to choose and use the random propylene-ethylene copolymer as the component A) as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
2) It is further noted that under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
3) Further, the secondary reference of Priatmoko et al specifically teaches the use of random propylene-ethylene copolymer in compositions for making heat sealing films having low heat seal initiation temperature.
4) All ranges in the composition of Akai et al in view of Priatmoko et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764